ORDER

TSOUCALAS, Senior Judge.
Upon consideration of the Partial Consent Motion of Plaintiff SNR Roulements (“SNR”) for expedited remand to correct clerical errors and the entire record herein, it is hereby
ORDERED that plaintiffs motion is granted; and it is further
*1311ORDERED that the Department of Commerce, International Trade Administration (“ITA”), is directed to correct the following clerical errors contained in Antifriction Bearings (Other than Tapered Roller Bearings) and Parts Thereof from France, et al.; Amended Final Results of Antidumping Duty Administrative Reviews, 62 FR 14391 (March 26,1997):
(1) Deletion of (OBS = 50) instruction at Line 1054 of SAS program,
(2) Deletion of dindirsu and dinvcaru from array instruction at Line 809 of SAS program, and
(3) Substitution of HMTOTCOP for TOT-VAL as the denominator in the calculation of CREDRAT; and it is further
ORDERED that ITA shall publish Amended Final Results incorporating these corrections in the Federal Register within thirty (30) days of the entry of this order.